43 So.3d 958 (2010)
B.D.M., Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-2111.
District Court of Appeal of Florida, Second District.
September 24, 2010.
James Marion Moorman, Public Defender, and Matthew D. Bernstein, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Danilo Cruz-Carino, Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Judge.
Two unidentified men towed a car from a carport without the owner's permission. Thereafter, the victim's daughter and the daughter's boyfriend, B.D.M., were charged with grand theft and adjudicated delinquent after separate hearings. This court reversed the daughter's adjudication because the circumstantial evidence did not exclude a reasonable hypothesis of innocence. M.F. v. State, 35 So.3d 998 (Fla. 2d DCA 2010). B.D.M.'s adjudication was based on substantially the same circumstantial evidence as that presented against the daughter, and it likewise was insufficient. Accordingly, we reverse.
Reversed and remanded.
WALLACE and MORRIS, JJ., Concur.